                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


THERESA COOPER
on behalf of herself and all
others similarly situated,

                Plaintiff,                                   Case No. 20-cv-240

        v.

OS RESTAURANT SERVICES, LLC, et. al.

                Defendants


             JOINT MOTION FOR PRELIMINARY SETTLEMENT APPROVAL


        Plaintiff, Theresa Cooper, on behalf of herself and all others similarly-situated, and

Defendants, OS Restaurant Services, LLC, Bloomin’ Brands, Inc., and Bonefish Grill LLC,

jointly move this Court for preliminary approval of the settlement in this matter in accordance

with the parties’ executed settlement agreement, titled “Class Action Settlement Agreement,”

attached hereto as Exhibit 1 (hereinafter simply “Settlement Agreement”).

        For settlement purposes only, the parties seek certification of a collective under the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), and certification of classes under

Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq., Wis. Stat. § 104.01

et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et seq., and Wis. Admin.

Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R. Civ. P. 23 (“Rule 23”).

        The Putative FLSA Settlement Class is defined as: “All individuals employed at Bonefish

Grill, Carrabba’s Italian Grill, Outback Steakhouse, and/or Fleming’s Prime Steakhouse and

Wine Bar in positions paid less than the federal minimum wage (exclusive of any tips), at



4838-9484-7446Case   2:20-cv-00240-LA Filed 02/09/21 Page 1 of 4 Document 23
locations in the State of Wisconsin, at anytime from February 14, 2017 to December 17, 2020.”

(Exhibit 1, ¶ 3.) Likewise, the Putative Wisconsin Settlement Class is defined as: “All

individuals employed at Bonefish Grill, Carrabba’s Italian Grill, Outback Steakhouse, and/or

Fleming’s Prime Steakhouse and Wine Bar in positions paid less than the federal minimum wage

(exclusive of any tips), at locations in the State of Wisconsin, at anytime from February 14, 2018

to December 17, 2020.” (Id.) The “Putative FLSA Settlement Class” and the “Putative

Wisconsin Settlement Class” are collectively referred to as the “Putative Settlement Classes.”

(Id.)

         In accordance with the Settlement Agreement, the “Final FLSA Settlement Class” will

consist of those members of the Putative FLSA Settlement Class who timely submit a valid Opt-

In Claim Form pursuant to the terms of this Agreement and the Class Notice, and the “Final

Wisconsin Settlement Class” will consist of those members of the Putative Wisconsin Settlement

Class who do not exclude themselves from the settlement in accordance with the instructions in

the Class Notice. (Exhibit 1, ¶ 3.) The “Final FLSA Settlement Class” and the “Final Wisconsin

Settlement Class” are collectively referred to as the “Final Settlement Class.” (Id.)

         The parties believe that the Settlement Agreement is fair, reasonable, and adequate

because it fully satisfies this Court’s criteria for collective and class action settlements. It is fair,

reasonable, and adequate as to all Putative Settlement Class members, and upon approval, the

Class Notice attached as Exhibit A to the Settlement Agreement will be sent to members of the

Putative Settlement Classes via first-class U.S. Mail.

         As such, the parties respectfully request that this Court:

         1. Preliminarily approve the Settlement Agreement as fair, reasonable, and adequate;

         2. Certify, for settlement purposes only, this case as a collective action under 29 U.S.C.
            § 216(b) of the Fair Labor Standards Act and a class action under Rule 23 of the
            Federal Rules of Civil Procedure;


4838-9484-7446                             2
             Case 2:20-cv-00240-LA Filed 02/09/21 Page 2 of 4 Document 23
         3. Appoint Theresa Cooper as Class Representative;

         4. Appoint Walcheske & Luzi as Class Counsel;

         5. Approve the Class Notice and Opt-In Claim Form in the form set forth in Exhibit A
            of the Class Settlement Agreement for distribution to all members of the Putative
            Settlement Classes;

         6. Find that the Class Notice to be given constitutes the best notice practicable under the
            circumstances, including individual notices to all Putative Settlement Class members
            who can be identified with reasonable effort, and constitutes valid, due, and sufficient
            notice to Putative Settlement Class members, in full compliance with the
            requirements of applicable law, including the Due Process Clause of the United States
            Constitution;

         7. Direct that each member of the Putative Settlement Classes who wishes to be
            excluded from the Settlement Classes must exclude him or herself by no later than
            forty-five (45) calendar days after the mailing of the Class Notice (“Exclusion
            Period”), per the instructions set forth in the Class Notice and that such exclusion
            must be received by the dates set forth in the Court’s Preliminary Approval Order;

         8. Direct that any member of the Putative Settlement Classes who wishes to object to the
            Settlement must provide such objection, as set forth below, within forty-five (45)
            calendar days after the mailing of the Class Notice;

         9. Direct that any member of the Putative FLSA Settlement Class who wishes to
            participate in the Settlement and to receive compensation under the terms of this
            Agreement must submit an Opt-In Claim Form no later than forty-five (45) calendar
            days after the mailing of the Class Notice (“Claim Period”), per the instructions set
            forth in the Class Notice (“Claim Period”);

         10. Direct that any member of the Putative Wisconsin Settlement Class who does not
             wish to participate in the Settlement and to receive compensation under the terms of
             this Agreement must exclude him or herself during the Claim Period per the
             instructions set forth in the Class Notice;

         11. Direct that any member of the Putative FLSA Settlement Class who timely submits
             an Opt-In Claim Form during the Claim Period and who becomes part of the Final
             FLSA Settlement Class will be bound by this Agreement and shall release all FLSA
             claims in the event the Court issues a Final Order approving the Settlement;

         12. Direct that any member of the Putative Wisconsin Settlement Class who does not
             exclude him or herself during the Claim Period per the instructions set forth in the
             Class Notice will be bound by this Agreement and shall release all WWPCL claims in
             the event the Court issues a Final Order approving the Settlement;




4838-9484-7446                             3
             Case 2:20-cv-00240-LA Filed 02/09/21 Page 3 of 4 Document 23
         13. Schedule a Fairness Hearing approximately forty-five (45) days after the conclusion
             of the Claim Period to determine whether the Settlement Agreement should be finally
             approved as fair, reasonable, and adequate, and whether the proposed Final Order
             Approving the Settlement should be entered; and

         14. Direct that Class Counsel shall file any remaining Motions – including a Motion for
             Attorneys’ Fees and Costs, a Motion for Plaintiff’s Service Payment, and a Motion
             for Final Settlement Approval – at least seven (7) calendar days prior to the Fairness
             Hearing and that the Court shall determine at the Fairness Hearing the amount of
             attorneys’ fees, costs and administration-related fees and costs that shall be awarded
             to Class Counsel.

                          Dated this 9th day of February, 2021


s/ Scott S. Luzi             ____                       s/ Joseph G. Schmitt_________
Scott S. Luzi, SBN 1067405                              Joseph G. Schmitt
WALCHESKE & LUZI, LLC                                   NILAN JOHNSON LEWIS PA
235 N. Executive Drive, Suite 240                       250 Marquette Avenue S, Suite 800
Brookfield, Wisconsin 53005                             Minneapolis, Minnesota 55401
Telephone: (262) 780-1953                               Telephone: (612) 305-7577
Email: sluzi@walcheskeluzi.com                          Email: jschmitt@nilanjohnson.com

Attorneys for Plaintiff                                 Attorneys for Defendants




4838-9484-7446                             4
             Case 2:20-cv-00240-LA Filed 02/09/21 Page 4 of 4 Document 23
